Citation Nr: 0033122	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to an increased (compensable) rating for 
chronic sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959 and from December 1960 to January 1978.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  The 
development requested by the Board in its May 1997 remand has 
been substantially accomplished, and this case is now ready 
for appellate review.  

 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no competent medical evidence linking a current 
right shoulder disability to service, to include as a result 
of an in-service helicopter crash. 

3.  Upon recent examination of the sinuses, the turbinates 
were enlarged but no crusting or drainage was noted; the 
veteran's sinusitis does not result in moderate disability 
manifested by discharge, crusting or headaches or 
incapacitating episodes requiring prolonged antibiotic 
treatment. 

4.  There are no extraordinary factors associated with the 
service-connected sinusitis productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The criteria for a compensable rating for sinusitis are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.97, Diagnostic Codes 6510-6514, (1995) 
(1999) prior to and after October 7, 1996; 61 Fed. Reg. 
46720-46731 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Summarizing the pertinent evidence of record, the service 
medical records, as well as an aviation accident report 
obtained following the remand, reflect the involvement of the 
veteran in a helicopter crash in August 1971.  The veteran 
has testified that he sustained a right shoulder injury as a 
result of this accident.  However, the service medical 
records following this examination included a notation that 
the "only injury" resulting from his accident was a 
laceration of the nose.  In addition, the November 1977 
separation examination contains no reference to a right 
shoulder disability, nor do reports from the first VA 
examination conducted after service in October 1978.   

The veteran has also contended that after service, a VA 
physician asked him if he had ever been in an accident 
because his shoulder disability appeared to be the result of 
an old injury.  The first objective evidence of treatment for 
a right shoulder disability, however, at a VA outpatient 
clinic in October 1993, indicated the veteran had calcific 
tendonitis in the right shoulder, with no linkage of this 
disability to service.  In addition, when specifically asked 
to address the issue of a relationship between a right 
shoulder disability and the in-service helicopter crash, the 
physician who examined the veteran following the Board remand 
stated that, based on his review of the negative service 
medical records and other evidence of record, he was "unable 
to attribute the right shoulder disorder to a disease or 
injury resulting from the aircraft accident."   

The veteran has submitted no competent medical evidence to 
support his assertion that he has a right shoulder disability 
that is the result of the in-service helicopter accident.  In 
the absence of any such independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, as the only "positive" evidence of record is 
represented by the veteran's lay assertions, and the 
competent medical evidence that is of record, as demonstrated 
above, contradicts rather than supports the veteran's 
assertions, the Board must find that the weight of the 
"negative" evidence exceeds that of the "positive."  
Accordingly, the claim for service connection for a right 
shoulder disability must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the extensive 
development accomplished in this case, to include obtaining 
medical examinations and opinions as discussed above, the 
Board concludes that the additional delay in the adjudication 
of this case which would result from another remand would not 
be justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support his claim, and 
there is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the veteran's claim.  
 

Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board notes that during the pendency of this appeal, 
effective October 7, 1996, VA revised the criteria for rating 
the respiratory system, including diseases of the nose and 
throat.  61 Fed. Reg. 46,727 (1996).  As held in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law and 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply.  It is observed that the RO has evaluated the 
appellant's claim for an increased evaluation for his 
sinusitis in accordance with both the old and new rating 
criteria, and the Board's review will likewise be 
accomplished with both the old and the new criteria in mind.

Under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6513, chronic 
pansinusitis, ethmoid sinusitis, frontal sinusitis and 
maxillary sinusitis, respectively, are evaluated under 
Diagnostic Code 6514 as chronic sphenoid sinusitis.  Prior to 
October 7, 1996, chronic sphenoid sinusitis warranted a zero 
percent evaluation when there were x-ray manifestations only, 
and symptoms were mild or occasional. A 10 percent rating was 
warranted when there were moderate symptoms with discharge or 
crusting or scabbing and infrequent headaches.  Under the new 
criteria, a compensable (10 percent) rating is warranted when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to 
Diagnostic Code 6514 indicates that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

With the above criteria in mind, the evidence and procedural 
history will be summarized.  Service connection for chronic 
maxillary sinusitis was granted by a June 1978 rating 
decision, and a 10 percent rating was assigned.  After an 
October 1978 VA examination, which included sinus X-rays, 
revealed no evidence of sinusitis, this rating was reduced to 
zero percent by a December 1978 rating decision.  This rating 
has been continued and confirmed until the present time. 

At his July 1995 hearing, the veteran testified that nasal 
sprays have been prescribed for his sinusitis, and that he 
experiences nasal congestion and pressure and aching in the 
front portion of his head.  Occasional bloody drainage was 
described.  He said that he had not received medical 
treatment by a physician for this condition over the previous 
year, and that he had not had a "severe" episode of 
sinusitis for a few years. 

The most recent pertinent evidence is contained in reports 
from a VA examination conducted in January 1998.  The veteran 
described having chronic pressure in the nasal area and pain.  
He reported that he took Sudafed on a regular basis and that 
steroid nasal sprays had provided mild relief.  There were no 
complaints of headaches.  Upon examination, the turbinates 
were enlarged, but there was no crusting or purulent 
discharge.  The oral cavity and oropharynx were clear and the 
hypopharynx and larynx were with normal limits.  Palpation of 
the neck revealed no adenopathy.  

Applying the pertinent legal criteria to the evidence 
summarized above, the most probative evidence to consider is 
the report from the most recent VA examination.   Francisco 
v. Brown, 7 Vet. App. 55 (1994).  As this report revealed no 
crusting or discharge, and the veteran did not at this time 
state that his sinusitis was accompanied by headaches, a 10 
percent rating under the criteria in effect prior to October 
7, 1996, is not warranted.  38 C.F.R. § 4.97, DC 6510-6514 
(1995).  The lack of evidence of crusting, purulent discharge 
or headaches following this examination also precludes a 
compensable rating under the "new" criteria, as does the 
fact that the veteran's testimony and contentions of record 
to not indicate that he has recently suffered from 
incapacitating episodes of sinusitis.  38 C.F.R. § 4.97, DC 
6510-6514 (1999). 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected sinusitis is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

Finally, the Board finds that a remand pursuant to the 
Veterans Claims Assistance Act of 2000 is not indicated, as 
the clinical evidence of record is sufficient to equitably 
adjudicate the increased rating claim on appeal, and there is 
no suggestion by the veteran or in the record that there is 
any additional evidence to be obtained or development to be 
accomplished that would demonstrate the criteria for a 
compensable rating for sinusitis are met. 
 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to a compensable rating for chronic sinusitis is 
denied.  



		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

